DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2019 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Pinon (US 2015/0037662).
As to claim 1, Pinon discloses a battery pack (figure 5A, figure 40 #22 battery module, [0120], discussed throughout) comprising: a plurality of stacked battery assemblies that are each provided with at least a pair of unit cells stacked in a thickness direction (figure 40 #116 are the batteries, [0139] and discussed throughout), each of the unit cells each including a cell body having a flat shape and comprising a power generation element covered by a laminate film (figures 40, 39 and 16-18, show the battery with a flat shape and covered in a laminate film, discussed throughout), and an electrode tab protruding out from the cell body (figures 40, 39, 16-18 #129, [0140] and discussed throughout); and an insulating spacer disposed between electrode tabs of the pair of the unit cells holding the electrode tabs and being electrically connected in the battery assemblies (figures 40, 39, 16-18 #118 is the insulating spacer, [0139] discusses the material and throughout, also see MPEP 2112),  pair of the electrode tabs having distal end portions electrically connecting adjacent battery assemblies of the battery assemblies to each other (figure 40 shows the tabs #129 electrically connected to one another, also see figures 41-44 and discussed throughout), the distal end portions being bent in a stacking direction on a side of a surface of the insulating spacer (figures 40-44 show #129 being bent in the stacking direction, also discussed throughout), the distal end portions being positioned on opposite sides of the cell body (figures 39-44 #116 and #129 and discussed throughout), and the distal end portions that are bent being electrically connected to each other (figures 40-44 show #129 at the distal ends being electrically connected to another, discussed throughout), 
As to claim 2, Pinon discloses wherein, the pair of the unit cells are electrically connected by a conductive member having conductivity (figures 40 #138, figures 42-44 #540 and/or #524, [0253], [0246] and discussed throughout), the pair of the electrode tabs electrically connecting the adjacent battery assemblies are disposed on both ends of the insulating spacer (figure 40, shows the flow and electrical connections, discussed throughout), and the pair of the unit cells that are electrically connected to each other by the conductive member is on an inner side of a position where the adjacent battery assemblies are electrically connected to each other (figures 40-44 and discussed throughout, the batteries are within an inside position). 
As to claim 3, Pinon discloses wherein, the conductive member includes a bus bar held by the insulating spacer (figure 40-44, the bus bar can be #540, [0246]), the insulating spacer has a plurality of sides and holds the bus bar at a center of one side of the plurality of sides, and the bus bar electrically connects the adjacent battery assemblies to each other at an end portion of the one side (figures 40-44 and throughout, to further explain if the insulating spacer was not present a portion of the battery like the laminate would flop down thus the bus bar would be lower, thus the insulating space is holding a portion of the bus bar up). 
As to claim 4, Pinon discloses wherein, the pair of the unit cells are connected in parallel by the conductive member ([0140], the batteries maybe coupled in series or in parallel). 
As to claim 5, Pinon discloses wherein, the conductive member includes a bus bar, and the insulating spacer is attached to the bus bar (figures 40-44, the bus bar is #540 discussed throughout and everything is connected to each other). 
As to claim 8, Pinon discloses wherein, the adjacent battery assemblies are electrically connected to the pair of the electrode tabs by at least one of directly joining and joining via a bus bar (figures 40-44 and discussed throughout). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pinon (US 2015/0037662) as applied to claim 3 above, and further in view of Ikeuchi (US 2009/0257164).
As to claim 6, Pinon is silent to further comprising a voltage detector for detecting voltage, the voltage detector being integrally provided on the bus bar. Ikeuchi teaches the concept of a battery (10) utilizing a protection device for detecting a temperature, a voltage, or a current to protect from an excessive temperature, an over voltage, or an overcurrent ([0011], [0178] and [0265]-[0 272]). It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to add the concept of a battery utilization protection device for detecting a voltage from Ikeuchi for the battery pack of Pinon in order to protect against over voltage ([0011], [0178] and [0265]-[0 272]) and because Ikeuchi teaches that it is well known in the art that it is desirable to protect from excessive temperature, over voltage, and overcurrent ([0011], [0178] and [0265]-[0 272]). Modified Pinon is silent to wherein the voltage detector is on the bus bar. While modified Pinon fails to teach the voltage . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinon (US 2015/0037662).
As to claim 9, Pinon discloses a battery pack (figure 5A, figure 40 #22 battery module, [0120], discussed throughout) comprising: a plurality of stacked battery assemblies that are each provided with at least a pair of unit cells stacked in a thickness direction (figure 40 #116 are the batteries, [0139] and discussed throughout), each of the unit cells each including a cell body having a flat shape and comprising a power generation element covered by a laminate film (figures 40, 39 and 16-18, show the battery with a flat shape and covered in a laminate film, discussed throughout), and an electrode tab protruding out from the cell body (figures 40, 39, 16-18 #129, [0140] and discussed throughout); and an insulating spacer disposed between electrode tabs of the pair of the unit cells holding the electrode tabs and being electrically connected in the battery assemblies (figures 40, 39, 16-18 #118 is the insulating spacer, [0139] discusses the material and throughout, also see MPEP 2112), a pair of the electrode tabs having distal end portions electrically connecting adjacent battery assemblies of the battery assemblies to each other (figure 40 shows the tabs #129 electrically connected to one another, also see figures 41-44 and discussed throughout), the distal end portions being bent in a stacking direction on a side of a surface of the insulating spacer (figures 40-44 show #129 being bent in the stacking direction, also discussed throughout), the distal end portions being positioned on opposite sides of the cell body (figures 39-44 #116 and #129 and discussed throughout), and . 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0380697 can be used as a 102 for claim 1.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/BRIAN R OHARA/Examiner, Art Unit 1724